DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 12-21 in the reply filed on 5/2/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/1/2020, 10/22/2020, and 11/24/2021 are being considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.Specification

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bogue (US 2005/0205274) in view of Dey (US 2017/0173768).
Regarding claim 12 (New) Bogue discloses a hand held electric pulse tool for performing tightening operations in which torque is delivered in pulses to tighten a screw joint, the hand held electric pulse tool comprising: 
an output shaft (Item 21); 
a sensor (Item 30, Paragraph [0071] “motor speed sensor”) configured to determine a parameter value associated with tightening of the screw joint; and 
a processor (Item 13) configured to control the hand held electric pulse tool to: 
provide torque on the output shaft in a tightening direction until a first parameter value associated with the tightening of the screw joint is reached (Paragraph [0066] describes how the drill is in a tightening direction then periodically reverses to seat the screw); 
pause the tightening during a first time interval; provide torque on the output shaft in a loosening direction until a second parameter value associated with the tightening of the screw joint is reached (Paragraph [0066] describes how the different time requirements would be determined on the material and screw type); 
pause the tightening during a second time interval (switch from loosening to tightening); and 
provide torque on the output shaft in the tightening direction until a third parameter value associated with the tightening of the screw joint is reached (continuing in the tightening direction after the screw is seated).
Bogue fails to explicitly disclose a screw driver which is driven by pulse (or PWM) motor.    
Dey teaches a hand held pulse tool that operates the motor off pulse width modulation (PWM) (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the supplied signal to the motor such that it would be in the form of PWM as taught by Dey.  PWM is a common form of motor control in the hand tools industry.  It allows for a relatively small battery pack to have high energy outputs and/or a long lasting life.  Using such signal control technology would lead one of ordinary skill in the art to the end result of power tool with a long lasting battery life.
Regarding claim 13 (New) Bogue in view of Dey disclose the hand held electric pulse tool according to claim 12, wherein the processor is configured to determine required pulses in the loosening direction sufficient to condition the screw joint (Bogue Paragraphs [0072] describe how the number and duration of reversal is determined).  
Regarding claim 14 and 15 (New) Bogue in view of Dey disclose the hand held electric pulse tool according to claim 12.  As currently combined Bogue in view of Dey fail to explicitly disclose wherein the sensor is a torque sensor or an angle meter and the first and second parameter values associated with the tightening of the screw joint are torque values or angle values.  Paragraph [0071] Bogue discusses using motor speed, motor current, trigger position and an algorithm to automate when and how often the motor goes in reverse.
Dey further teaches the use of a torque sensor and/or an angle meter (Hall effect sensor) (Paragraph [0029] describes the different sensors that can be used as Item 218).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the angle meter and or the torque sensor of Dey to the hand tool of Bogue.  The more number of sensors allows for the controller to have a more accurate information on how the tool is performing, which allows the controller to adjust parameters such as the speed or current of the motor for the sensed torque output. Further on page 6 Lines 3-13 of the instant application there is no criticality given to either sensor. 
In combination the first and second parameter values associated with the tightening screw join would be torque or angle values since in Bogue the torque and motor speed key values derived from an algorithm that allow the tool to operate in the automatic mode.
Regarding claim 16 (New) Bogue in view of Dey disclose the hand held electric pulse tool according to claim 12, wherein the processor is configured to control the hand held electric pulse tool to reduce power of the torque pulses in the loosening direction (Bogue Paragraph [0092] gradual change in motor position would mean a decrease in overall power.  Further a definition of power is “in calculus terms, power is the derivative of work with respect to time. If work is done faster, power is higher. If work is done slower, power is smaller. Since work is force times displacement (W=F*d), and velocity is displacement over time (v=d/t), power equals force times velocity: P = F*v.”).  
Regarding claim 17 (New) Bogue discloses a method for a hand held electric pulse tool for performing tightening operations in which torque is delivered in pulses to tighten a screw joint, the hand held electric pulse tool comprising an output shaft (Item 21) and a sensor (Item 30, Paragraph [0071] “motor speed sensor”) configured to determine a parameter value associated with tightening of the screw joint, the method comprising: 
provide torque on the output shaft in a tightening direction until a first parameter value associated with the tightening of the screw joint is reached (Paragraph [0066] describes how the drill is in a tightening direction then periodically reverses to seat the screw); 
pause the tightening during a first time interval; provide torque on the output shaft in a loosening direction until a second parameter value associated with the tightening of the screw joint is reached (Paragraph [0066] describes how the different time requirements would be determined on the material and screw type); 
pause the tightening during a second time interval (switch from loosening to tightening); and 
provide torque on the output shaft in the tightening direction until a third parameter value associated with the tightening of the screw joint is reached (continuing in the tightening direction after the screw is seated).
Bogue fails to explicitly disclose a screw driver which is driven by pulse (or PWM) motor.    
Dey teaches a hand held pulse tool that operates the motor off pulse width modulation (PWM) (Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the supplied signal to the motor such that it would be in the form of PWM as taught by Dey.  PWM is a common form of motor control in the hand tools industry.  It allows for a relatively small battery pack to have high energy outputs and/or a long lasting life.  Using such signal control technology would lead one of ordinary skill in the art to the end result of power tool with a long lasting battery life.
Regarding claim 18 (New) Bogue in view of Dey disclose the method according to claim 17, wherein further comprising determining required pulses in the loosening direction sufficient to condition the screw joint (Bogue Paragraphs [0072] describe how the number and duration of reversal is determined).  
Regarding claims 19 and 20 (New) Bogue in view of Dey disclose the method according to claim 17.  As currently combined Bogue in view of Dey fail to explicitly disclose wherein the sensor is a torque sensor or an angle meter and the first and second parameter values associated with the tightening of the screw joint are torque values or angle values.  Paragraph [0071] Bogue discusses using motor speed, motor current, trigger position and an algorithm to automate when and how often the motor goes in reverse.
Dey further teaches the use of a torque sensor and/or an angle meter (Hall effect sensor) (Paragraph [0029] describes the different sensors that can be used as Item 218).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the angle meter and or the torque sensor of Dey to the hand tool of Bogue.  The more number of sensors allows for the controller to have a more accurate information on how the tool is performing, which allows the controller to adjust parameters such as the speed or current of the motor for the sensed torque output. Further on page 6 Lines 3-13 of the instant application there is no criticality given to either sensor. 
In combination the first and second parameter values associated with the tightening screw join would be torque or angle values since in Bogue the torque and motor speed key values derived from an algorithm that allow the tool to operate in the automatic mode.
Regarding claim 21 (New) Bogue in view of Dey disclose the method according to claim 17, further comprising reducing power of the torque pulses in the loosening direction (Bogue Paragraph [0092] gradual change in motor position would mean a decrease in overall power.  Further a definition of power is “in calculus terms, power is the derivative of work with respect to time. If work is done faster, power is higher. If work is done slower, power is smaller. Since work is force times displacement (W=F*d), and velocity is displacement over time (v=d/t), power equals force times velocity: P = F*v.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723